Warner, J.
There are two errors assigned in this case to the judgment of the Court below. First, that the Court erred in not charging the jury, as requested by defendant’s counsel, as to the law of the place where the contract was - made. If the law of the place where the contract was made be different from the law of this State, it is incumbent on the party who asserts it, to shew, by proper evidence, that difference, as applicable to the contract. This may be shewn by producing the public laws of Louisiana, or any other of the United States, as published by authority, or by a duly certified copy *133of such law, properly authenticated, under the great seal of the respective States. Code, sections 3771, 3772. There was no evidence before the Court which would have authorized ■the charge, as requested, and the Court did not err in refusing it.
Upon looking into the evidence in this record, we find no error in the Court below in granting a new trial. The jury-found a verdict for the value of the ten bales of wool, with interest, and we will not control the discretion of the Court in granting a new trial in this case.
Let the judgment of the Court below be affirmed.